COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Marilyn J. McCollom v. Newcor Ventures, Inc.

Appellate case number:       01-17-00900-CV

Trial court case number:     1095606

Trial court:                 County Civil Court at Law No. 2 of Harris County

        Appellant, Marilyn J. McCollum, has filed a notice of the appeal of the trial
court’s final judgment signed on October 2, 2017 in a forcible detainer proceeding. And,
she has filed an “Unopposed First Request for Extension of Time to File Appellant’s
Brief.”
       The appellate record is due to be filed in this appeal by January 30, 2018. See
TEX. R. APP. P. 34.1 (providing appellate record consists of clerk’s record and, if
necessary to appeal, reporter’s record). The clerk’s record was filed on December 8,
2017, and a reporter’s record has not been filed.1 Because the appellate record is not yet
complete, McCollom’s brief is not yet due. See id. 38.6 (providing date to file
appellant’s brief is later of date clerk’s record or reporter’s record is filed). Accordingly,
McCollom’s motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   Acting individually          Acting for the Court

Date: January 18, 2018



1
       On November 27, 2017, the court reporter advised the Clerk of this Court that there was a
       reporter’s record but McCollom had not requested preparation of the reporter’s record.
       McCollum later filed a docketing statement indicating that the reporter’s record would be
       requested.